DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a statistical value σsw indicating non-linearity of a servo band and being obtained from a reproduction waveform of a servo signal of the servo pattern” wherein;
 
    PNG
    media_image1.png
    82
    440
    media_image1.png
    Greyscale
and;
 

    PNG
    media_image2.png
    39
    156
    media_image2.png
    Greyscale
 
and;

    PNG
    media_image3.png
    386
    540
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    472
    463
    media_image4.png
    Greyscale


does not reasonably provide enablement for “a statistical value σsw indicating non-linearity of a servo band and being obtained from a reproduction waveform of a servo signal of the servo pattern”, broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Given the complexity of the calculation method for σsw disclosed in the specification, one of ordinary skill in the art would have had to perform undue experimentation to determine how to calculate a statistical value “from a reproduction waveform of a servo signal.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/651542 (see US 2022/0172742). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/651542 claims all of the features of the present invention (see claim 1 and 6 for the limitations of claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/969678 (see US 2021/0012800 to Yamaga et al.) in view of Saliba et al. (US 2008/0266705) and Brodd et al. (US 7,910,234).
Yamaga et al. (16/969678) claims all of the features of the present invention except for the statistical value of non-linearity and the use of a polyester substrate.
 With respect to the claimed σSW value “indicating a non-linearity of the servo pattern” of 24 nm or less, Saliba et al. teaches that it was known in the magnetic recording tape art that is was desirable to reduce servo non-linearity in order to increase storage capacity and that various methods to do so were well known in the art (see para [0021]-[0022].  Thus, non-linearity of servo patterns (reading on the claimed σSW value “indicating a non-linearity of the servo pattern”) was recognized as a result effective variable.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize servo non-linearity to as close to zero as possible in the magnetic recording tape claimed in the US application 16/969678 in order to maximize storage capacity of the tape medium taught therein.  One of ordinary skill in the art would have had a reasonable expectation of success in minimizing non-linearity (i.e., σSW) in view of Saliba’s teaching that means to do so were well known in the art.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the limitations requiring polyester, Brodd et al. teaches that the use of polyester for magnetic recording tape substrates was conventional in the art.  Choice of conventional materials for the substrate claimed by Yamaga et al. would have been within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-7, 10-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et 
al. (US 7,910,234) in view of Saliba et al. (US 2008/0266705).
	With respect to claims 1, 6-7 and 13-16, Brodd et al. disclose a tape-shaped magnetic recording medium comprising a polyester substrate (12), an underlayer provided on the base, a magnetic layer (32) provided on the underlayer including hexagonal Ba ferrite magnetic powder (col. 4, lines 13-26; col. 7, lines 33-35).  The underlayer and the magnetic recording layer include a lubricant (col. 9, lines 28-30).  The magnetic recording layer includes a surface provided with a large number of holes (col. 3, lines 51-53), and an average thickness of the magnetic recording medium is less than 10 µm (col. 4, lines 3-4). This thickness range overlaps the presently claimed range and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected values of 5.6 µm or less from the prior art range in view of the apparent suitability of all disclosed values.  
	Brodd discloses that the average pore diameter is 1.7-300 nm (col. 17, lines 59-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the overlapping portion of the range (6-11 nm) in view of the apparent suitability of all values within the disclosed range.
Brodd fails to teach the claimed servo pattern with a statistical value of σSW indicating non-linearity of the servo pattern of 24 nm or less.
Saliba et al. teaches that it was known in the magnetic recording tape art that is was desirable to reduce servo non-linearity in order to increase storage capacity and that various methods to do so were well known in the art (see para [0021]-[0022].  Thus, non-linearity of servo patterns (reading on the claimed σSW value “indicating a non-linearity of the servo pattern”) was recognized as a result effective variable.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize servo non-linearity to as close to zero as possible in the magnetic recording tape taught by Brodd et al. in order to maximize storage capacity of the tape medium taught therein.  One of ordinary skill in the art would have had a reasonable expectation of success in minimizing non-linearity (i.e., σSW) in view of Saliba’s teaching that means to do so were well known in the art.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to claim 4, Brodd teaches an average thickness of the magnetic layer is 50-125 nm (col. 10, lines 11-12).  The claimed value of 80 nm or less overlaps and is obvious in view of Brodd’s range.
With regard to claims 10-11, Brodd discloses the claimed lubricants (col. 9, lines 31-42).
With regard to claim 12, Brodd discloses a desired coercivity of 2300 Oe or more. Col. 7, lines 41-55.  The reference does not specify the longitudinal coercivity per se. However, in a case where the squareness ratio was 65% or more in a vertical direction (and 35% or less in a longitudinal direction) as suggested by Nagata et al., one of ordinary skill in the art would understand that with a perpendicular coercivity of 2300 Oe, the longitudinal coercivity would necessarily be less than 2300 Oe in order to yield a perpendicular orientation for the medium.  Choice of values below 2300 Oe would have been prima facie obvious in the absence of a showing of criticality associated with the claimed range.
With regard to claim 17, Brodd discloses the thickness of the base as claimed (see col. 7, lines 
16-18).
With regard to claim 19, see col. 7, lines 38-40 of Brodd et al.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et 
al. (US 7,910,234) in view of Saliba et al. (US 2008/0266705), as applied above, and further in view of Nagata et al. (US 2009/0046396).
Brodd et al. in view of Saliba et al. fail to teach the Ra of the magnetic layer surface is 2.5 nm or less and the squareness ratio in a vertical direction that is 65% or larger.  
Nagata discloses a magnetic recording medium comprising a magnetic layer with a squareness ratio of 0.4-0.7 in the vertical direction and a squareness ratio of 0.3-0.6 in the longitudinal direction (see abstract). Nagata further discloses that the magnetic layer has an average roughness of the magnetic layer that is preferably 1-3 nm and contributes to forming a magnetic recording medium with “good electromagnetic characteristics” (see para [0133] and [0139]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a recording medium as taught by Brodd et al. to have an average surface roughness of the magnetic layer selected from the range of 1-3nm as taught by Nagata et al. in order to enhance surface smoothness and thereby form a magnetic recording medium with “good electromagnetic characteristics.”  Choice of values form 1-2.5 nm would have been prima facie obvious in view of the apparent suitability of all values within the range disclosed by Nagata et al.
Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brodd’s magnetic recording tape to have the squareness ratios as suggested by Nagata, in order to obtain a medium with high S/N ratio (see para [0142]-[0143]). 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Nakashio et al. (US 10796724) in view of Saliba et al. (US 2008/0266705).
The applied reference to Nakashio has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Nakashio et al. disclose all of the features of the claimed invention except for the σSW value “indicating a non-linearity of the servo pattern” of 24 nm or less.  See abstract, claims, col. 6, lines 2-6 and 22-30, col. 7-8, col. 12, lines 31-40, col. 23, line 65 to col. 24, lines 20-22 and  45, col 55, lines 5-39.
Saliba et al. teaches that it was known in the magnetic recording tape art that is was desirable to reduce servo non-linearity in order to increase storage capacity and that various methods to do so were well known in the art (see para [0021]-[0022].  Thus, non-linearity of servo patterns (reading on the claimed σSW value “indicating a non-linearity of the servo pattern”) was recognized as a result effective variable.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize servo non-linearity to as close to zero as possible in the magnetic recording tape taught by Nakashio et al. in order to maximize storage capacity of the tape medium taught therein.  One of ordinary skill in the art would have had a reasonable expectation of success in minimizing non-linearity (i.e., σSW) in view of Saliba’s teaching that means to do so were well known in the art.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Holly Rickman/Primary Examiner, Art Unit 1785